 1

 2

 3

 4                                                     JS-6
 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   ANTOINE LeBLANC,                          Case No. CV 16-01367 JLS (AFM)
12
                        Plaintiff,
                                               JUDGMENT
13
           v.
14
     CHENCONG WU, et al.,
15

16                      Defendants.

17

18         Pursuant to the Court’s Order Accepting the Report and Recommendation of
19   the United States Magistrate Judge,
20         IT IS ORDERED AND ADJUDGED that the action is dismissed with
21   prejudice in favor of defendants.
22

23   DATED: November 16, 2018
24
                                           ____________________________________
25
                                                 JOSEPHINE L. STATON
26                                           UNITED STATES DISTRICT JUDGE
27
28
